DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant's submission filed on 2/10/2022 has been entered.
Claims 1 and 3 are pending.
Claim 1 has been amended.
Claims 2, 4, and 5 have been canceled.

Claim Objections
Claim 1 is objected to because of the following informalities:  The term “wt.%” is used in the claim in lines 2 and 10 and should be represented as “wt. %”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “wherein during decarburization annealing the electrical steel sheet is rapidly heated at a rate in excess…”  It is not clear whether the sheet has already been rapidly heated or is to be rapidly heated.  For purposes of furthering prosecution, examiner interprets as the sheet has already been rapidly heated. As such the proper format should be “wherein during decarburization annealing the electrical steel sheet” (“has been” or “was”) “rapidly heated at a rate….”  Correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Fukazawa et al (JPH0762438A) in view of Schoen (US 4,898,627) further in view of Ishitobi et al (JPH06336617A)
Regarding claim 1, Fukazawa teaches an electrical sheet steel including Cr in an amount up to 1.0% which is ultra-rapidly annealed in a wet atmosphere at a rate of 300˚C/sec during the decarburization cycle to provide improved iron loss that persists without significant change after stress relief annealing. Fukazawa teaches the steel sheet with a forsterite coating [0009] and [0014].
Fukazawa does not expressly teach a Cr concentration of 0.7 wt. % or more, a rapid annealing rate in excess of 500˚C/sec up to a temperature of 700˚C, or an oxygen concentration in the forsterite coating greater than or equal to about 7.0 wt.% at one or more point in a region defined by a depth of about 2 - 3 μm below the free surface of the forsterite coating. 
However, Fukazawa teaches an electrical sheet steel including Cr in an amount up to 1.0% [0011] which overlaps the instant claimed range of 0.7 wt.% or more.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). Additionally, Fukazawa teaches rapid heating during decarburization and Schoen teaches an electrical sheet steel ultra-rapidly annealed at a rate of preferably above 550˚C/sec up to a temperature of nominally 675˚C or 750 ˚C which may be incorporated into the decarburization cycle provides improved permeability and improved core loss. Additionally, Ishitobi teaches the creation of a forsterite coating on a decarburize annealed sheet steel using a (wet) PH2O/PH2 atmosphere at a level relative to the FeO generation region during decarburization to maintain good quality and adhesion [0016] and [0024].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a Cr content of 1.0% in the electrical sheet steel of Fukazawa with decarburization heating rate of 550˚C/sec which is in excess of 500 ˚C/sec up to a temperature of nominally 675˚C or 750 ˚C (about 700 ˚C) as taught by Schoen in a wet atmosphere having a PH2O/PH2 atmosphere at a level relative to the FeO generation region as taught by Fukazawa and Ishitobi to provide an electrical sheet steel with a forsterite coating with good quality and adhesion and that has improved permeability and improved core loss that persists without significant change after stress relief annealing.  Regarding the limitation in claim 1 of “wherein the forsterite coating is comprised of oxygen in a concentration greater than or equal to about 7.0 wt.% at one or more point in a region defined by a depth of about 2 - 3 μm below the free surface of the forsterite coating” and the limitation in claim 3 of “comprising a surface region defined by a depth of less than or equal to 2.5 μm from the at least one surface and a bulk region defined by a depth greater than 2.5 μm from the at least one surface wherein the chromium concentration of said surface region is greater than the chromium concentration in said bulk region” the limitations are considered to be present. Since the prior art discloses an electrical sheet steel comprising the same material including a Cr content of up to 1 wt.% and made by a substantially similar process including a rapid decarburization in a wet atmosphere prior to forsterite coating application, the resultant coated electrical steel sheet would be expected to have the claimed characteristics.  See MPEP 2112.

Response to Arguments
The prior rejections under 35 U.S.C 112 have been overcome by the amendments however a new rejection under 35 U.S.C has been applied to the amended claim 1. Applicant’s arguments with respect to claims 1 and 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.D.I./Examiner, Art Unit 1784   


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784